Appeal from a judgment of the Supreme Court, Niagara County (Norman E. Joslin, J.H.O.), entered March 13, 2003. The judgment was entered upon an order of that court, which granted plaintiffs motion for leave to reargue and, upon reargument, ordered that plaintiff may take judgment against defendants Black Creek Integrated Systems Corp. and North American Speciality Insurance Co. in the amount of $124,948.80, plus interest, costs and disbursements.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.